 



Exhibit 10.5

RESTATED AMENDMENT
TO THE KEYCORP
EXCESS 401(K) SAVINGS PLAN

     WHEREAS, KeyCorp has established the KeyCorp Excess 401(k) Savings Plan
(the “Plan”), a nonqualified plan of deferred compensation for a certain select
group of KeyCorp employees, and

     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to permit amendments to the Plan, and

     WHEREAS, in conjunction with the enactment of the American Jobs Creation
Act of 2004, the Compensation Committee of the Board of Directors of KeyCorp has
determined it desirable to preserve those earned and vested Plan benefits of
December 31, 2004 in accordance with the law in effect prior to the enactment of
the American Jobs Creation Act of 2004, and accordingly, has authorized the
freezing of the Plan to preserve such benefits as of December 31, 2004, and

     WHEREAS, to effectuate a simplified administration of those December 31,
2004 vested and frozen Plan benefits under the laws in effect prior to the
enactment of the Act, as well as to comply with the requirements of the Act with
regard to those participant Plan benefits that have not vested as of
December 31, 2004, the Compensation Committee has accordingly directed the
establishment of a KeyCorp Second Excess 401(k) Savings Plan.

     NOW, THEREFORE, pursuant to such action of the Compensation Committee, the
Amendment to the Plan is hereby restated to clarify that in conjunction with the
freezing of all new contributions and deferrals to the Plan, participants’ not
vested Plan benefits as of December 31, 2004 shall be transferred to the KeyCorp
Second Excess 401(k) Savings Plan effective January 1, 2005, as follows:

     
          1.
  A new Article XIII has been added to the Plan to provide the following:  

  “ARTICLE XIII
AMENDMENT TO FREEZE  

  13.1 No New Deferrals or Contributions. As of January 1, 2005 the Plan shall
be frozen with regard to all new accruals, deferrals, and contributions to the
Plan after December 31, 2004 and all Participants’ Plan benefits that are earned
and vested as of December 31, 2004 shall be administered in accordance with the
terms of the Plan as frozen and with the requirements of the law in effect prior
to the enactment of Section 409A of the Code. In conjunction with the foregoing,
all not vested Participant Plan benefits as of December 31, 2004 shall be
transferred to the KeyCorp Second Excess 401(k) Savings Plan effective
January 1, 2005 and shall be administered in accordance with the requirements of
the KeyCorp Second Excess 401(k) Savings Plan.”  
          2.
  The amendment set forth in Paragraphs 1 shall be effective as of December 31,
2004.  
          3.
  Except as otherwise amended herein, the Plan shall remain in full force and
effect.

     IN WITNESS WHEREOF, KeyCorp has caused this Restated Amendment to the Plan
to be executed by its duly authorized officer on January 20, 2005, to be
effective as of December 28, 2004.

     

  KEYCORP  

  By: /s/ Thomas E. Helfrich

     

  Title: Executive Vice President

   

